DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The rejections from the Office Action of 4/26/2021 are hereby withdrawn.  New grounds for rejection are presented below.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herbordt et al. (US 20160070461 A1)[hereinafter “Herbordt”] and Klingman et al. (US 6947043 B1)[hereinafter “Klingman”].
Regarding Claims 1 and 8, Herbordt discloses a method (and corresponding computer-implemented device)[Paragraph [0026]] for controlling a measurement device, the method comprises the steps of:
displaying a measurement trace on a display of the measurement device [Paragraph [0037] – “FIG. 5A shows a display 2 in form of a touch-screen 2 of the measurement system 1 according to the present invention. On the touch-screen 2 there are three different user interfaces 50, 51, 52 displayed. A first user interface 50 displays at least one measured signal 53 in the time domain. A second user interface 51 displays the at least one measured signal 53 in the frequency domain.”],
analyzing a subset of measurement data represented by the measurement trace on the basis of at least one target measurement parameter [Paragraph [0041] – “Within the sixth user interface 56 the measured signal 53 is displayed in a higher zoom in such a way that the first marker 60 is in the center of the sixth user interface 56. It can also be seen that another marker 60, also indicating an amplitude value of “1,2” of the measured signal 53 is near the first marker 60.”],
searching for the at least one target measurement parameter, and running a synchronization routine on measurement settings, wherein the synchronization routine attempts to lock on the target measurement parameter [Paragraph [0041] – “By applying a special gesture, which is explained in more detail below, a user can toggle between all the markers 60. This means that after each toggle another marker is in the center of the sixth user interface 56 thereby displaying the measured signal 53 in another way.”].
Herbordt fails to disclose that the synchronization routine to lock on the target measurement parameter is performed via correlation with a reference waveform or recovery of a modulated signal symbol rate or a combination thereof in the case that a spectrum is displayed, or via correlation with a reference waveform or a burst detection algorithm or a combination thereof in the case that a magnitude is displayed.
However, Klingman teaches a method by which a user can generate a template for locating features within a waveform that are of interest to the user so that corresponding features in waveform data can be obtained and displayed [Column 5 lines 11-19 – “Alternatively, the user can use the pointing device or cursors to sketch a trigger template that highlights features of interest of the two waveforms. The user can sketch the shape of the waveform of interest on the display, using the display of infrequent events as a pattern or guide. The processor can determine time values and voltage levels from the sketch and automatically adjust the acquisition parameters to acquire only waveforms that satisfy these parameters.”].  It would have been obvious to utilize such a scheme to allow a user to lock on to features of interest in waveform data for display (Herbordt discloses the display of both spectrum and magnitude in Paragraph [0037] and Fig. 5a) because doing so would have allowed a user to find the waveform data with the specific features they are interested in viewing, including rate and burst features.
See Fig. 5C and Paragraph [0041] of Herbordt – “Within the sixth user interface 56 the measured signal 53 is displayed in a higher zoom in such a way that the first marker 60 is in the center of the sixth user interface 56. It can also be seen that another marker 60, also indicating an amplitude value of “1,2” of the measured signal 53 is near the first marker 60. By applying a special gesture, which is explained in more detail below, a user can toggle between all the markers 60. This means that after each toggle another marker is in the center of the sixth user interface 56 thereby displaying the measured signal 53 in another way. The sixth user interface 56 works best on already recorded measured signals 53. However, if the measurement system 1 is an oscilloscope it is also possible to use the sixth user interface 56 with a periodical signal in real time.”].

Regarding Claims 2 and 9, Herbordt discloses that the subset of measurement data is determined on the basis of at least one user measurement parameter set by at least one user input [Paragraph [0025] – “A gesture is thereby a contact and/or a movement of one or more physical objects on and/or near the touch-screen 2. The physical objects can be the fingers 20.sub.1, 20.sub.2, 20.sub.3, 20.sub.4, 20.sub.5 of the hand or input devices, like pens. The different gestures should be different from each other in such a way that they can be detected in a reliable manner without having a user to “train” the measurement system 1. The gestures should also be consistent to each other as well as intuitive. A spread gesture is associated with a zoom function, for example.”].

Regarding Claims 3 and 10, Herbordt discloses that the at least one user input comprises at least one of a keyboard input, a mouse input, a touch gesture, and a voice control command [Paragraph [0025] – “A gesture is thereby a contact and/or a movement of one or more physical objects on and/or near the touch-screen 2. The physical objects can be the fingers 20.sub.1, 20.sub.2, 20.sub.3, 20.sub.4, 20.sub.5 of the hand or input devices, like pens. The different gestures should be different from each other in such a way that they can be detected in a reliable manner without having a user to “train” the measurement system 1. The gestures should also be consistent to each other as well as intuitive. A spread gesture is associated with a zoom function, for example.”] and/or wherein the at least one user measurement parameter comprises at least one of bandwidth, center frequency, acquisition time, trigger offset, level [Paragraph [0041] – “Within the sixth user interface 56 the measured signal 53 is displayed in a higher zoom in such a way that the first marker 60 is in the center of the sixth user interface 56. It can also be seen that another marker 60, also indicating an amplitude value of “1,2” of the measured signal 53 is near the first marker 60.”], or any combination thereof.

Regarding Claim 4, Herbordt discloses that the at least one user measurement parameter comprises at least one of bandwidth, center frequency, acquisition time, trigger offset, or level [Paragraph [0041] – “Within the sixth user interface 56 the measured signal 53 is displayed in a higher zoom in such a way that the first marker 60 is in the center of the sixth user interface 56. It can also be seen that another marker 60, also indicating an amplitude value of “1,2” of the measured signal 53 is near the first marker 60.”].

Regarding Claim 5, Herbordt discloses that the method further comprises the step of automatically setting the at least one target measurement parameter in the display of the measurement device and/or wherein the method further comprises the step of setting the at least one target measurement parameter on the basis of at least one reasonable analysis result especially in the form of synchronization, error vector magnitude, minimized error vector magnitude, maximum correlation, or power maximum [Paragraph [0041] – “By applying a special gesture, which is explained in more detail below, a user can toggle between all the markers 60. This means that after each toggle another marker is in the center of the sixth user interface 56 thereby displaying the measured signal 53 in another way.”].

Regarding Claims 6 and 12, Herbordt discloses that the at least one target measurement parameter comprises at least one of target bandwidth, target center frequency, target acquisition time, target trigger offset, or level [Paragraph [0041] – “Within the sixth user interface 56 the measured signal 53 is displayed in a higher zoom in such a way that the first marker 60 is in the center of the sixth user interface 56. It can also be seen that another marker 60, also indicating an amplitude value of “1,2” of the measured signal 53 is near the first marker 60.”].

Regarding Claim 7, Herbordt discloses that the method further comprises the step of deriving the at least one target measurement parameter from the at least one user measurement parameter [Paragraph [0041] – “By applying a special gesture, which is explained in more detail below, a user can toggle between all the markers 60. This means that after each toggle another marker is in the center of the sixth user interface 56 thereby displaying the measured signal 53 in another way.”].

Regarding Claim 11, Herbordt discloses that the analyzing unit is further configured to automatically set the at least one target measurement parameter in the display of the measurement device, and/or that the post-processing unit is further configured to automatically set the at least one target measurement parameter in the display of the measurement device [Paragraph [0041] – “By applying a special gesture, which is explained in more detail below, a user can toggle between all the markers 60. This means that after each toggle another marker is in the center of the sixth user interface 56 thereby displaying the measured signal 53 in another way.”].

Regarding Claim 13, Herbordt discloses that the analyzing unit is further configured to set the at least one target measurement parameter on the basis of at least one reasonable analysis result especially in the form of synchronization [Paragraph [0041] – “By applying a special gesture, which is explained in more detail below, a user can toggle between all the markers 60. This means that after each toggle another marker is in the center of the sixth user interface 56 thereby displaying the measured signal 53 in another way.”], error vector magnitude, minimized error vector magnitude, maximum correlation, or power maximum, and/or that the post-processing unit is further configured to set the at least one target measurement parameter on the basis of at least one reasonable analysis result especially in the form of synchronization [Paragraph [0041] – “By applying a special gesture, which is explained in more detail below, a user can toggle between all the markers 60. This means that after each toggle another marker is in the center of the sixth user interface 56 thereby displaying the measured signal 53 in another way.”], error vector magnitude, minimized error vector magnitude, maximum correlation, or power maximum.

	Regarding Claim 14, Herbordt discloses that the analyzing unit is further configured to derive the at least one target measurement parameter from the at least one user measurement parameter [Paragraph [0041] – “By applying a special gesture, which is explained in more detail below, a user can toggle between all the markers 60. This means that after each toggle another marker is in the center of the sixth user interface 56 thereby displaying the measured signal 53 in another way.”], and/or wherein the post-processing unit is further configured to derive the at least one target measurement parameter from the at least one user measurement parameter [Paragraph [0041] – “By applying a special gesture, which is explained in more detail below, a user can toggle between all the markers 60. This means that after each toggle another marker is in the center of the sixth user interface 56 thereby displaying the measured signal 53 in another way.”].

Response to Arguments
Applicant argues:

    PNG
    media_image1.png
    196
    722
    media_image1.png
    Greyscale

Examiner’s Response:
	The Examiner is not entirely sure what the Applicant is referring to because “items 1.1 and 1.2” are not identified in the Remarks.  The Examiner assumes that “items 1.1 and 1.2” are the two newly recited elements of the independent Claims.
	The combination of Herbordt and Klingman would disclose executing a calculation, in parallel while the measurement settings are adjusted, in order to check if certain criteria are fulfilled by the current measurement settings, and snapping the measurement settings, if said criteria are fulfilled [See Fig. 5C and Paragraph [0041] of Herbordt – “Within the sixth user interface 56 the measured signal 53 is displayed in a higher zoom in such a way that the first marker 60 is in the center of the sixth user interface 56. It can also be seen that another marker 60, also indicating an amplitude value of “1,2” of the measured signal 53 is near the first marker 60. By applying a special gesture, which is explained in more detail below, a user can toggle between all the markers 60. This means that after each toggle another marker is in the center of the sixth user interface 56 thereby displaying the measured signal 53 in another way. The sixth user interface 56 works best on already recorded measured signals 53. However, if the measurement system 1 is an oscilloscope it is also possible to use the sixth user interface 56 with a periodical signal in real time.”].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 20140215382 A1 – Method For Utilizing Projected Gesture Completion To Improve Instrument Performance
US 20070027675 A1 – Spectrum Analyzer Control In An Oscilloscope
US 20150015503 A1 – SIGNAL PROCESSING DEVICE AND SIGNAL PROCESSING METHOD

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879.  The examiner can normally be reached on 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865